         Case 1:20-cv-01275-CKK Document 17 Filed 06/18/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                   )
 DAVID CODREA,                                     )
                                                   )
                Plaintiff,                         )
                                                   )
        v.                                         )        Civil Action No. 20-1275 (CKK)
                                                   )
 DEPARTMENT OF JUSTICE,                            )
                                                   )
                Defendant.                         )
                                                   )

                                  JOINT STATUS REPORT

       Pursuant to the Court’s August 11, 2020 Minute Order, the parties, by and through their

respective undersigned counsel, respectfully submit this Joint Status Report.

       On May 14, 2020, Plaintiff David Codrea (“Plaintiff”) sued the Department of Justice (the

“Department”), alleging the Department is unlawfully withholding records responsive to his

January 28, 2020 Freedom of Information Act request seeking certain documents related to the

Second Amendment. Compl. (ECF No. 1) ¶ 7.

       As reported in the parties’ prior joint status reports, the Department completed its

processing of those materials initially found to be responsive and circulated those materials for

consultation with other Executive Branch equity holders. The Department previously anticipated

that the consultation process would be complete and that it could provide a response to Plaintiff

by May 19, 2021. However, while nearly complete, the consultation process is still ongoing. Once

the consultation process is complete, which the Department anticipates will occur prior to the next

scheduled joint status report, the Department will provide Plaintiff its response regarding any non-

exempt, responsive records.
            Case 1:20-cv-01275-CKK Document 17 Filed 06/18/21 Page 2 of 2




          Consistent with the Court’s August 11, 2020 Minute Order, the parties will file another

joint status report by July 19, 2021,1 providing the Court with a further update on the Department’s

processing of the Plaintiff’s FOIA request.

Respectfully submitted,

    /s/ Stephen D. Stamboulieh                   CHANNING D. PHILLIPS, D.C. Bar #415793
    Stephen D. Stamboulieh                       Acting United States Attorney
    Stamboulieh Law, PLLC
    P.O. Box 428                                 BRIAN P. HUDAK
    Olive Branch, MS 38654                       Acting Chief, Civil Division
    (601) 852-3440
    stephen@sdslaw.us
    DC District Court Bar# MS0009                By:    /s/ Michael A. Tilghman II
                                                         MICHAEL A. TILGHMAN II
    Attorney for Plaintiff                               D.C. Bar # 988441
                                                         Assistant United States Attorney
                                                         U.S. Attorney’s Office, Civil Division
                                                         555 Fourth Street, NW
                                                         Washington, DC 20530
                                                         (202) 252-7113
                                                         Michael.Tilghman@usdoj.gov

                                                 Attorneys for the United States of America
Dated: June 18, 2021




1
 The Court's August 11, 2020 Minute Order required the parties to file a joint status report by
October 15, 2020, and every 30 days thereafter. Given that 30 days after June 18, 2021 falls on
Sunday, July 18, 2021, the parties will file the next joint status report on the next business day,
Monday, July 19, 2021.


                                               -2-
